DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-16 and 18-20 are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US Publication 20170290398 by Yu (Here forth “Yu”).
Regarding claim 1, Yu discloses: A carry bag, comprising: 	a first holding region (Fig A) having a first attaching member (Fig A) ; 	a second holding region (Fig A) having a second attaching member (Fig A); 	an expandable region (Fig A) disposed between the first holding region (Fig A) and the second holding region (Fig A), wherein the expandable region is in: 		a collapsible state (Fig 1A) when the first attaching member (Fig A) and the second attaching member (Fig A) are attached to each other (Fig 1A), and 		an expandable state (Fig A) when the first attaching member (Fig A) and the second attaching member are unattached (Fig A), 	at least one accessible opening (Fig A) configured along one side of the expandable region (Fig A), wherein the accessible opening (Fig A)  enables the accessibility within the carry bag in the expandable state (Fig A and 2A; elements 120 and 130; Para 24 lines 1-6, the pocket 130 accessible through opening 120 in the expandable region is within the carry bag), when the first attaching member (Fig A) and the second attaching member (Fig A) are unattached; and 	a closing-opening member (Fig A) configured along the accessible opening (Fig A) to close and open the accessible opening (Fig A) to enable the accessibility within the carry bag in the expandable state (Para 18 lines 6-7).

    PNG
    media_image1.png
    483
    777
    media_image1.png
    Greyscale

Fig A- Examiner annotation of Fig 1B of Yu


Regarding claim 2, Yu further discloses: a bag opening configured along one of the first holding region (Fig A) and the second holding region (Fig A) to access a space enclosed between the first holding region and the second holding region (Fig A and 2A, there is space between the holding regions).
Regarding claim 3, Yu discloses: wherein the expandable region (Fig A) via the accessible opening (Fig A) is adapted to be accessed in a horizontal position and in a vertical position of the carry bag, without opening the bag opening (Fig A, the suitcase bag opening can be closed with the expandable region opening, and the suitcase can be placed in the horizontal and vertical position, and the user can still open and access the pocket in either orientation).
Regarding claim 4, Yu discloses: wherein the expandable region comprises at least one pocket to store items (Fig A and 2A, the expandable region has a pocket attached to the opening in the expandable region).
Regarding claim 5, Yu discloses: wherein the first attaching member and the second attaching member are one of: zip fasteners, Velcro fasteners, rivet fasteners, and snap fasteners (Para 17 lines 1-7).
Regarding claim 6, Yu discloses: wherein the closing-opening member is one of: zip fasteners, Velcro fasteners, rivet fasteners and snap fasteners (Para 18 lines 6-7).
Regarding claim 7, Yu discloses: wherein the closing-opening member is configured along a length of the one side of the expandable region (Fig A, the opening/closing member is on one side of expandable region).
Regarding claim 9, Yu discloses: wherein the expandable region disposed between the first holding region and the second holding region is of a flexible material (Fig 1A-1B, the expandable region is made of a flexible material in order to allow the expandable region to go from the state in Fig 1A to Fig 1B and Vis versa).
Regarding claim 10, Yu discloses: A method for making a carry bag, the method comprises: 	configuring a first holding region with a first attaching member (Fig A, the first holding region is configured with a first attaching member) , and a second holding region with a second attaching member (Fig A, the second holding region is configured with a second attaching member), wherein the first holding region and the second holding region are attachable (Fig A, the first and second holding regions are attached via attachment disposed at bag opening; Abstract, lines 1-4); 	disposing an expandable region between the first holding region and the second holding region (Fig A, an expandable region is disposed between the first holding region and the second holding region); wherein the expandable region is in: 		a collapsible state when the first attaching member and the second attaching member are attached to each other (Fig 1B to Fig 1A, the expandable region is collapsible with the first and second members in Fig A are attached), and 		an expandable state when the first attaching member and the second attaching member are unattached (Fig 1A to Fig 1B, the expandable region expanded with the attaching members in Fig A are detached), 	forming at least one accessible opening along one side of an expandable region (Fig A, and accessible opening is formed in the expandable region), wherein the accessible opening enables the accessibility within the carry bag (Fig 2A, the pocket accessible via accessible opening 120 extends into the carry bag. The opening 120 allows access into the pocket within the carry bag); and 	configuring a closing-opening member along the accessible opening (Para 18 lines 6-7) to close and open the accessible opening to enable the accessibility within the carry bag (Para 18 lines 6-7, the pocket is configured to be accessible within the bag when the opening 120 is opened).
Regarding claim 11, Yu discloses:  further comprising: configuring a bag opening along one of the first holding region and the second holding region to access a space enclosed between the first holding region and the second holding region (Fig A, the first and second holding regions enclose a space between then that can be seen when they are detached as in Fig 2A).
Regarding claim 12, Yu discloses: wherein disposing an expandable region such that the expandable region via the accessible opening (Fig A, opening 120) is adapted to be accessed in a horizontal position and in a vertical position of the carry bag, without opening the bag opening (Fig A, the opening 120 to the pocket 130 can be accessible without opening the bag when the bag is in the horizontal and vertical positions by the user)
Regarding claim 13, Yu discloses:  further comprising: configuring at least one pocket in the expandable region to store items (Fig A, the expandable region has an opening 120 for a pocket that is attached to the expandable region as shown in Fig 2A).
Regarding claim 14, Yu discloses: wherein the first attaching member and the second attaching member are one of: zip fasteners, Velcro fasteners, rivet fasteners and snap fasteners (Para 17 lines 1-7).
Regarding claim 15, Yu discloses: wherein the closing-opening member is one of: zip fasteners, Velcro fasteners, rivet fasteners and snap fasteners (Para 18 lines 6-7).
Regarding claim 16, Yu discloses: wherein configuring the closing-opening (Fig A, element 120) member comprises forming the closing-opening member (Fig A, element 120) along the length of the one side of the expandable region (Fig A, the opening closing member is on one side of the expandable region).
Regarding claim 18, Yu discloses: wherein the expandable region is made of a flexible material (Fig 1A-1B, the expandable region is made of a flexible material in order to allow the expandable region to go from the state in Fig 1A to Fig 1B and Vis versa).
Regarding claim 19, Yu discloses: A carry bag comprising:  an expandable region disposed between a first holding region (Fig A) having a first attaching member (Fig A), and a second holding region (Fig A) having a second attaching member (Fig A); and at least one accessible opening (Fig A) configured along one side of the expandable region (Fig A), wherein the accessible opening (Fig A, element 120) enables the accessibility within the carry bag (Fig A and 2A, the pocket accessible through opening 120 and is within the carry bag), in an expandable state, when the first attaching member and the second attaching member are unattached (Fig A).
Regarding claim 20, Yu discloses: further comprising a closing-opening member (Para 18 lines 6-7) configured along the accessible opening (Fig A, element 120) to close and open the accessible (Fig A, the accessible opening can be accessible in the expanded state).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of US Patent 6183133 issued to Roegner (Here forth “Roegner”).
Regarding claim 8, Yu does not expressly disclose that the carry bag is made of leather, cotton, vinyl or rubber. Roegner teaches: wherein the carry bag is of one of a leather material, a cotton material, a vinyl material, and a rubber material (Column 3 lines 36-38).
It would have been obvious to a person having ordinary skill in the art having the teachings of Yu and Roegner before them, when the application was filed, to have modified the bag of Yu to have the bag made from leather or vinyl, as taught by Roegner, to advantageously to make the bag from a flexible material (Column 3 lines 36-37) to allow the bag to easily expand and contract.
Regarding claim 17, Yu does not expressly disclose that the carry bag is made of leather, cotton, vinyl or rubber. Roegner teaches: wherein the carry bag is made of one of a material including a leather, a cotton, a vinyl and a rubber (Column 3 lines 36-38).
It would have been obvious to a person having ordinary skill in the art having the teachings of Yu and Roegner before them, when the application was filed, to to advantageously to make the bag from a flexible material (Column 3 lines 36-37) to allow the bag to easily expand and contract.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication 20150034440 by Lai (Fig 3-4: Expandable bag; first and second holding regions);
US Publication 20110272231 by Hoberman (Fig 2-3: Expandable bag).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731